Exhibit 10.30

Property Excess of Loss
Reinsurance Contract
Effective: January 1, 2006

Issued to

Safety Insurance Company
and
Safety Indemnity Insurance Company
both of Boston, Massachusetts

 

 


--------------------------------------------------------------------------------


Table of Contents

Article

 

 

 

Page

 

 

 

 

 

 

 

Classes of Business Reinsured

 

 

 

 

 

 

 

II

 

Commencement and Termination

 

 

 

 

 

 

 

III

 

Territory (BRMA 51A)

 

2

 

 

 

 

 

IV

 

Exclusions

 

2

 

 

 

 

 

V

 

Retention and Limit

 

3

 

 

 

 

 

VI

 

Reinstatement

 

4

 

 

 

 

 

VII

 

Definitions

 

5

 

 

 

 

 

VIII

 

Loss Occurrence

 

6

 

 

 

 

 

IX

 

Loss Notices and Settlements

 

9

 

 

 

 

 

X

 

Salvage and Subrogation

 

9

 

 

 

 

 

XI

 

Reinsurance Premium

 

9

 

 

 

 

 

XII

 

Late Payments

 

10

 

 

 

 

 

XIII

 

Offset (BRMA 36C)

 

11

 

 

 

 

 

XIV

 

Access to Records (BRMA 1D)

 

11

 

 

 

 

 

XV

 

Liability of the Reinsurer

 

12

 

 

 

 

 

XVI

 

Net Retained Lines (BRMA 32B)

 

12

 

 

 

 

 

XVII

 

Errors and Omissions (BRMA 14F)

 

12

 

 

 

 

 

XVIII

 

Currency (BRMA 12A)

 

12

 

 

 

 

 

XIX

 

Taxes (BRMA 50B)

 

13

 

 

 

 

 

XX

 

Federal Excise Tax

 

13

 

 

 

 

 

XXI

 

Unauthorized Reinsurers

 

13

 

 

 

 

 

XXII

 

Insolvency

 

14

 

 

 

 

 

XXIII

 

Arbitration

 

15

 

 

 

 

 

XXIV

 

Service of Suit (BRMA 49C)

 

16

 

 

 

 

 

XXV

 

Agency Agreement

 

16

 

 

 

 

 

XXVI

 

Governing Law (BRMA 71B)

 

16

 

 

 

 

 

XXVII

 

Severability (BRMA 72E)

 

17

 

 

 

 

 

XXVIII

 

Intermediary (BRMA 23A)

 

17

 

 

 

 

 

 

 

Schedule A

 

 

 


--------------------------------------------------------------------------------


Property Excess of Loss
Reinsurance Contract
Effective: January 1, 2006

issued to

Safety Insurance Company
and
Safety Indemnity Insurance Company
both of Boston, Massachusetts
(hereinafter referred to collectively as the “Company”)

by

The Subscribing Reinsurer(s) Executing the
Interests and Liabilities Agreement(s)
Attached Hereto
(hereinafter referred to as the “Reinsurer”)

Article I - Classes of Business Reinsured

By this Contract the Reinsurer agrees to reinsure the excess liability which may
accrue to the Company under its policies, contracts and binders of insurance or
reinsurance (hereinafter called “policies”) in force on the effective date
hereof or issued or renewed on or after that date, and classified by the Company
as Fire, Allied Lines, Homeowners Multiple Peril (Section I only), Commercial
Multiple Peril (Section I only) and Inland Marine business, subject to the
terms, conditions and limitations set forth herein and in Schedule A attached to
and forming part of this Contract.

Article II - Commencement and Termination

A.                      This Contract shall become effective at 12:01 a.m.,
Eastern Standard Time, January 1, 2006, with respect to losses occurring at or
after that time and date, and shall remain in force until 12:01 a.m., Eastern
Standard Time, January 1, 2007.

B.                        Notwithstanding the provisions of paragraph A above,
the Company may terminate a Subscribing Reinsurer’s percentage share in this
Contract at any time by giving written notice to the Subscribing Reinsurer in
the event any of the following circumstances occur:

1.                         The Subscribing Reinsurer’s policyholders’ surplus at
the inception of this Contract has been reduced by more than 20.0% of the amount
of surplus 12 months prior to that date; or

2.                         The Subscribing Reinsurer’s policyholders’ surplus at
any time during the term of this Contract has been reduced by more than 20.0% of
the amount of surplus at the date

1


--------------------------------------------------------------------------------


of the Subscribing Reinsurer’s most recent financial statement filed with
regulatory authorities and available to the public as of the inception of this
Contract; or

3.                         The Subscribing Reinsurer’s A.M. Best’s rating has
been assigned or downgraded below A- and/or Standard & Poor’s rating has bean
assigned or downgraded below BBB+; or

4.                         The Subscribing Reinsurer has become merged with,
acquired by or controlled by any other company, corporation or individual(s) not
controlling the Subscribing Reinsurer’s operations previously; or

5.                         A State Insurance Department or other legal authority
has ordered the Subscribing Reinsurer to cease writing business; or

6.                         The Subscribing Reinsurer has become insolvent or has
been placed into liquidation or receivership (whether voluntary or involuntary)
or proceedings have been instituted against the Subscribing Reinsurer for the
appointment of a receiver, liquidator, rehabilitator, conservator or trustee in
bankruptcy, or other agent known by whatever name, to take possession of its
assets or control of its operations; or

7.                         The Subscribing Reinsurer has reinsured its entire
liability under this Contract without the Company’s prior written consent; or

8.                         The Subscribing Reinsurer has ceased assuming new and
renewal property treaty reinsurance business.

C.                        The Reinsurer shall have no liability hereunder with
respect to losses occurring after the effective date of termination.

Article III - Territory (BRMA 51A)

The territorial limits of this Contract shall be identical with those of the
Company’s policies

Article IV - Exclusions

This Contract does not apply to and specifically excludes the following

1.                         Loss or damage occasioned by war, invasion,
hostilities, acts of foreign enemies, civil war, rebellion, insurrection,
military or usurped power, martial law or confiscation by order of any
government or public authority, but not excluding loss or damage which would be
covered under a standard form of policy containing a standard war exclusion
clause.

2.                         Nuclear risks as defined in the “Nuclear Incident
Exclusion Clause - Physical Damage - Reinsurance” attached to and forming part
of this Contract.

3.                         Liability as a member, subscriber or reinsurer of any
Pool, Syndicate or Association; and any combination of insurers or reinsurers
formed for the purpose of covering

2


--------------------------------------------------------------------------------


specific perils, specific classes of business or for the purpose of insuring
risks located in specific geographical areas; but this exclusion shall not apply
to FAIR Plans or to SIR Pool, Franklin Pool, Coastal Pools, Beach Plans or
similar plans, however styled. It is understood and agreed, however, that this
reinsurance does not include any increase in liability to the Company resulting
from (a) the inability of any other participant in a FAIR Plan. SIR Pool,
Franklin Pool, Coastal Pool, Beach Plan or similar plan to meet its liability,
or (b) any claim against such a FAIR Plan, SIR Pool, Franklin Pool, Coastal
Pool, Beach Plan or similar plan, or any participant therein, including the
Company, whether by way of subrogation or otherwise, brought by or on behalf of
any insolvency fund.

4.                         Financial guarantee and insolvency.

5.                         Third party liability.

6.                         All liability of the Company arising by contract,
operation of law, or otherwise, from its participation or membership, whether
voluntary or involuntary, in any insolvency fund. “Insolvency fund” includes any
guaranty fund, insolvency fund, plan, pool, association, fund or other
arrangement, however denominated, established or governed, which provides for
any assessment of or payment or assumption by the Company of part or all of any
claim, debt, charge, fee or other obligation of an insurer, or its successors or
assigns, which has been declared by any competent authority to be insolvent, or
which is otherwise deemed unable to meet any claim, debt, charge, fee or other
obligation in whole or in part.

7.                         All classes of business not specifically listed in
the Classes of Business Reinsured Article.

8.                         Reinsurance assumed, except pro rata local agency
reinsurance on specific risks.

9.                         Ex-gratia payments.

10.                   Risks excluded under the provisions of the “Total Insured
Value Clause” attached to and forming part of this Contract.

11.                   Loss or liability excluded under the “Terrorism Exclusion
Clause” attached to and forming part of this Contract.

12.                   Loss and/or damage and/or costs and/or expenses arising
from Seepage and/or Pollution and/or Contamination, other than contamination
from Smoke Damage. Nevertheless, this exclusion does not preclude any payment of
the cost of the removal of debris of property damaged by a loss otherwise
covered hereunder, but subject always to a limit of 25.0% of the Company’s
property loss under the original policy.

Article V - Retention and Limit

A.                      As respects each excess layer of reinsurance coverage
provided by this Contract, the Company shall retain and be liable for the first
amount of ultimate net loss, shown as “Company’s Retention” for that excess
layer in Schedule A attached hereto, as respects

3


--------------------------------------------------------------------------------


each risk, each loss. The Reinsurer shall then be liable, as respects each
excess layer, for the amount by which such ultimate net loss exceeds the
Company’s applicable retention, but the liability of the Reinsurer under each
excess layer shall not exceed the amount, as respects each risk, each loss,
shown as “Reinsurer’s Per Risk Limit” for that excess layer in Schedule A
attached hereto, nor shall it exceed the amount, shown as “Reinsurer’s Per
Occurrence Limit” for that excess layer in Schedule A attached hereto, as
respects any one loss occurrence for the contract year under consideration.

B.                        The Company shall be the sole judge of what
constitutes “one risk,” except that in no event shall a building and its
contents be considered more than one risk.

C.                        The Company shall be permitted to carry facultative
reinsurance, recoveries under which shall inure to the benefit of this Contract.

Article VI - Reinstatement

A.                      In the event all or any portion of the reinsurance under
any excess layer of reinsurance coverage provided by this Contract is exhausted
by loss, the amount so exhausted shall be reinstated immediately from the time
the loss occurs hereon.

1.                         As respects the First Excess Layer:

a.                          For the first and second amount, shown as
“Reinsurer’s Per Risk Limit” for that excess layer in Schedule A attached
hereto, of ultimate net loss so reinstated, the Company shall pay no additional
premium.

b.                         For the third amount, shown as “Reinsurer’s Per Risk
Limit” for that excess layer in Schedule A attached hereto, of ultimate net loss
so reinstated, the Company agrees to pay additional premium equal to the product
of the following:

The percentage of the per risk limit for the excess layer reinstated (based on
the loss paid by the Reinsurer under that excess layer); times

ii.                         The earned reinsurance premium for the excess layer
reinstated for the term of this Contract (exclusive of reinstatement premium).

2.                         As respects the Second Excess Layer:

a.                          For the first amount, shown as “Reinsurer’s Per Risk
Limit” for that excess layer in Schedule A attached hereto, of ultimate net loss
so reinstated, the Company shall pay no additional premium.

b.                         For the second amount, shown as “Reinsurer’s Per Risk
Limit” for that excess layer in Schedule A attached hereto, of ultimate net loss
so reinstated, the Company agrees to pay additional premium equal to the product
of the following:

The percentage of the per risk limit for the excess layer reinstated (based on
the loss paid by the Reinsurer under that excess layer); times

4


--------------------------------------------------------------------------------


ii.                         The earned reinsurance premium for the excess layer
reinstated for the term of this Contract (exclusive of reinstatement premium).

3.                         As respects the Third Excess Layer, for each amount
so reinstated, the Company agrees to pay additional premium equal to the product
of the following:

a.                          The percentage of the per risk limit for the excess
layer reinstated (based on the loss paid by the Reinsurer under that excess
layer); times

b.                         The earned reinsurance premium for the excess layer
reinstated for the term of this Contract (exclusive of reinstatement premium).

B.                        Whenever the Company requests payment by the Reinsurer
of any loss under any excess layer hereunder, the Company shall submit a
statement to the Reinsurer of reinstatement premium due the Reinsurer for that
excess layer. If the earned reinsurance premium for any excess layer for the
term of this Contract has not been finally determined as of the date of any such
statement, the calculation of reinstatement premium due for that excess layer
shall be based on the annual deposit premium for that excess layer and shall be
readjusted when the earned reinsurance premium for that excess layer for the
term of this Contract has been finally determined. Any reinstatement premium
shown to be due the Reinsurer for any excess layer as reflected by any such
statement (less prior payments, if any, for that excess layer) shall be payable
by the Company concurrently with payment by the Reinsurer of the requested loss
for that excess layer. Any return reinstatement premium shown to be due the
Company shall be remitted by the Reinsurer as promptly as possible after receipt
and verification of the Company’s statement.

C.                        Notwithstanding anything stated herein, the liability
of the Reinsurer under any excess layer of reinsurance coverage provided by this
Contract shall not exceed any of the following:

1.                         The amount, shown as “Reinsurer’s Per Risk Limit” for
that excess layer in Schedule A attached hereto, as respects each risk, each
loss; or

2.                         The amount, shown as “Reinsurer’s Per Occurrence
Limit” for that excess layer in Schedule A attached hereto, as respects loss or
losses arising out of any one loss occurrence; or

3.                         The amount, shown as “Reinsurer’s Term Limit” for
that excess layer in Schedule A attached hereto, in all during the term of this
Contract.

Article VII - Definitions

A.                      “Ultimate net loss” as used herein is defined as the sum
or sums (including loss in excess of policy limits, extra contractual
obligations, and all loss adjustment expense, as hereinafter defined) paid or
payable by the Company in settlement of claims and in satisfaction of judgments
rendered on account of such claims, after deduction of all salvage, all
recoveries and all claims on inuring insurance or reinsurance, whether
collectible or not. Nothing herein shall be construed to mean that losses under
this Contract are not recoverable until the Company’s ultimate net loss has been
ascertained.

5


--------------------------------------------------------------------------------


B.                        “Loss in excess of policy limits” and “extra
contractual obligations” as used herein shall be defined as follows:

“Loss in excess of policy limits” shall mean 90.0% of any amount paid or payable
by the Company in excess of its policy limits, but otherwise within the terms of
its policy, such loss in excess of the Company’s policy limits having been
incurred because of, but not limited to, failure by the Company to settle within
the policy limits or by reason of the Company’s alleged or actual negligence,
fraud or bad faith in rejecting an offer of settlement or in the preparation of
the defense or in the trial of an action against its insured or reinsured or in
the preparation or prosecution of an appeal consequent upon such an action.

2                            “Extra contractual obligations” shall mean 90.0% of
any punitive, exemplary, compensatory or consequential damages paid or payable
by the Company, not covered by any other provision of this Contract and which
arise from the handling of any claim on business subject to this Contract, such
liabilities arising because of, but not limited to, failure by the Company to
settle within the policy limits or by reason of the Company’s alleged or actual
negligence, fraud or bad faith in rejecting an offer of settlement or in the
preparation of the defense or in the trial of any action against its insured or
reinsured or in the preparation or prosecution of an appeal consequent upon such
an action. An extra contractual obligation shall be deemed, in all
circumstances, to have occurred on the same date as the loss covered or alleged
to be covered under the policy.

Notwithstanding anything stated herein, this Contract shall not apply to any
loss in excess of policy limits or any extra contractual obligation incurred by
the Company as a result of any fraudulent and/or criminal act by any officer or
director of the Company acting individually or collectively or in collusion with
any individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder.

Savings Clause (Applicable only if the Subscribing Reinsurer is domiciled in the
State of New York): In no event shall coverage be provided to the extent that
such coverage is not permitted under New York law.

C.                        “Loss adjustment expense” as used herein shall mean
expenses assignable to the investigation, appraisal, adjustment, settlement,
litigation, defense and/or appeal of specific claims, regardless of how such
expenses are classified for statutory reporting purposes. Loss adjustment
expense shall include, but not be limited to, interest on judgments, expenses of
outside adjusters, and declaratory judgment expenses or other legal expenses and
costs incurred in connection with coverage questions and legal actions connected
thereto, but shall not include office expenses or salaries of the Company’s
regular employees not classified as loss adjusters.

Article VIII - Loss Occurrence

A.                      The term “loss occurrence” shall mean the sum of all
individual losses directly occasioned by any one disaster, accident or loss or
series of disasters, accidents or losses arising out of one event which occurs
within the area of one state of the United States or province of

6


--------------------------------------------------------------------------------


Canada and states or provinces contiguous thereto and to one another. However,
the duration and extent of any one “loss occurrence” shall be limited to all
individual losses sustained by the Company occurring during any period of 168
consecutive hours arising out of and directly occasioned by the same event,
except that the term “loss occurrence” shall be further defined as follows:

1.                         As regards windstorm, hail, tornado, hurricane,
cyclone, including ensuing collapse and water damage, all individual losses
sustained by the Company occurring during any period of 72 consecutive hours
arising out of and directly occasioned by the same event. However, the event
need not be limited to one state or province or states or provinces contiguous
thereto.

2.                         As regards riot, riot attending a strike, civil
commotion, vandalism and malicious mischief, all individual losses sustained by
the Company occurring during any period of 72 consecutive hours within the area
of one municipality or county and the municipalities or counties contiguous
thereto arising out of and directly occasioned by the same event. The maximum
duration of 72 consecutive hours may be extended in respect of individual losses
which occur beyond such 72 consecutive hours during the continued occupation of
an assured’s premises by strikers, provided such occupation commenced during the
aforesaid period.

3.                         As regards earthquake (the epicentre of which need
not necessarily be within the territorial confines referred to in paragraph A of
this Article) and fire following directly occasioned by the earthquake, only
those individual fire losses which commence during the period of 168 consecutive
hours may be included in the Company’s “loss occurrence.”

4.                         As regards “freeze,” only individual losses directly
occasioned by collapse, breakage of glass and water damage (including, but not
limited to, those caused by bursting frozen pipes and tanks) may be included in
the Company’s “loss occurrence.”

5.                         As regards firestorms, brush fires and any other
fires or series of fires, irrespective of origin (except as provided in
subparagraphs 2 and 3 above), which spread through trees, grassland or other
vegetation, all individual losses sustained by the Company which occur during
any period of 168 consecutive hours within 150-mile radius of any one fixed
point selected by the Company may be included in the Company’s “loss
occurrence.” However, an individual loss subject to this subparagraph cannot be
included in more than one “loss occurrence.”

B.                        Except for those “loss occurrences,” referred to in
subparagraphs 1 and 2 of paragraph A above, the Company may choose the date and
time when any such period of consecutive hours commences, provided that it is
not earlier than the date and time of the occurrence of the first recorded
individual loss sustained by the Company arising out of that disaster, accident
or loss, and provided that only one such period of 168 consecutive hours shall
apply with respect to one event.

C.                        As respects those “loss occurrences” referred to in
subparagraphs 1 and 2 of paragraph A above, if the disaster, accident or loss
occasioned by the event is of greater duration than 72 consecutive hours, then
the Company may divide that disaster, accident or loss into two or more “loss
occurrences,” provided no two periods overlap and no individual loss is

7


--------------------------------------------------------------------------------


included in more than one such period and provided that no period commences
earlier than the date and time of the occurrence of the first recorded
individual loss sustained by the Company arising out of that disaster, accident
or loss.

D.                       No individual losses occasioned by an event that would
be covered by 72 hours clauses may be included in any “loss occurrence” claimed
under the 168 hours provision.

E.                         Any date change, including leap-year calculations,
shall not in and of itself be regarded as an event for purposes of this
Contract.

This includes any loss, damage, cost, claim or expense, whether preventative,
remedial or otherwise, directly or indirectly arising out of or relating to:

a.                          The calculation, comparison, differentiation,
sequencing or processing of data involving a date change, including leap-year
calculations, by any computer system, hardware, program or software and/or any
microchip, integrated circuit or similar device in computer equipment or
non-computer equipment, whether the property of the insured or not: or

b.                         Any change, alteration or modification involving a
date change, including leap-year calculations, to any such computer system,
hardware, program or software or any microchip, integrated circuit or similar
device in computer equipment or non-computer equipment, whether the property of
the insured or not.

This subparagraph shall apply regardless of any other cause or event that
contributes concurrently or in any sequence to the loss, damage, cost, claim or
expense.

However, this subparagraph shall not apply as respects physical damage occurring
at the insured’s premises arising out of the perils covered under this Contract.

2.                         Notwithstanding subparagraph 1 above, this Contract
shall not cover any costs and expenses, whether preventative, remedial or
otherwise, arising out of or relating to change, alteration or modification of
any computer system, hardware, program or software or any microchip, integrated
circuit or similar device in computer or non-computer equipment, whether the
property of the insured or not.

F.                         Losses arising, directly or indirectly, out of:

1.                         Loss of, alteration of, or damage to;

or

2.                         A reduction in the functionality, availability or
operation of

A computer system, hardware, program, software, data, information repository,
microchip, integrated circuit or similar device in computer equipment or
non-computer equipment, whether the property of the policyholder of the Company
or not, do not in and of themselves constitute an event unless arising out of
one or more of the following perils:

8


--------------------------------------------------------------------------------


Fire, lightning, explosion, aircraft or vehicle impact, falling objects,
windstorm, hail, tornado, cyclone, hurricane, earthquake, volcano, tsunami,
flood, freeze or weight of snow.

Article IX - Loss Notices and Settlements

A.                      Whenever a loss sustained by the Company appears likely
to result in a claim hereunder, the Company shall notify the Reinsurer, and the
Reinsurer shall have the right to participate in the adjustment of the loss at
its own expense.

B.                        All loss settlements made by the Company, provided
they are within the terms of this Contract, shall be binding upon the Reinsurer,
and the Reinsurer agrees to pay all amounts for which it may be liable upon
receipt of reasonable evidence of the amount paid (or scheduled to be paid) by
the Company.

Article X - Salvage and Subrogation

The Reinsurer shall be credited with salvage (i.e., reimbursement obtained or
recovery made by the Company, less the actual cost, excluding salaries of
officials and employees of the Company and sums paid to attorneys as retainer,
of obtaining such reimbursement or making such recovery) on account of claims
and settlements involving reinsurance hereunder. Salvage thereon shall always be
used to reimburse the excess carriers in the reverse order of their priority
according to their participation before being used in any way to reimburse the
Company for its primary loss. The Company hereby agrees to enforce its rights to
salvage or subrogation relating to any loss, a part of which loss was sustained
by the Reinsurer, and to prosecute all claims arising out of such rights.

Article XI - Reinsurance Premium

A.                      As premium for each excess layer of reinsurance coverage
provided by this Contract, the Company shall pay the Reinsurer the greater of
the following:

1.                         The amount, shown as “Annual Minimum Premium” for
that excess layer in Schedule A attached hereto (or a pro rata portion thereof
if a Subscribing Reinsurer’s share under that excess layer is terminated in
accordance with the provisions of this Contract); or

2.                         The percentage, shown as “Premium Rate” for that
excess layer in Schedule A attached hereto, of the Company’s net earned premium
for the term of this Contract.

B.                        The Company shall pay the Reinsurer an annual deposit
premium for each excess layer of the amount, shown as “Annual Deposit Premium”
for that excess layer in Schedule A attached hereto, in four equal installments
of the amount, shown as “Quarterly Deposit Premium” for that excess layer in
Schedule A attached hereto, on January 1, April 1, July 1 and October 1 of 2006.
In the event a Subscribing Reinsurer’s share under any excess

9


--------------------------------------------------------------------------------


layer hereof is terminated, no quarterly deposit premium installment for such
layer(s) shall be due to such Subscribing Reinsurer after the effective date of
termination.

C.                        Within 60 days after the termination or expiration of
this Contract, the Company shall provide a report to the Reinsurer setting forth
the premium due hereunder for each excess layer, computed in accordance with
paragraph A, and any additional premium due the Reinsurer or return premium due
the Company for each such excess layer shall be remitted promptly.

D.                       “Net earned premium” as used herein is defined as gross
earned premium of the Company for the classes of business reinsured hereunder,
less the earned portion of premiums ceded by the Company for reinsurance which
inures to the benefit of this Contract. For purposes of calculating net earned
premium, 90.0% of Homeowners Multiple Peril and 80.0% of Commercial Multiple
Peril total basic policy premium on indivisible premium policies shall be
considered subject premium.

Article XII - Late Payments

A.                      The provisions of this Article shall not be implemented
unless specifically invoked, in writing, by one of the parties to this Contract.

B.                        In the event any premium, loss or other payment due
either party is not received by the intermediary named in the intermediary
Article (BRMA 23A) (hereinafter referred to as the “Intermediary”) by the
payment due date, the party to whom payment is due may, by notifying the
Intermediary in writing, require the debtor party to pay, and the debtor party
agrees to pay, an interest penalty on the amount past due calculated for each
such payment on the last business day of each month as follows:

1.                         The number of full days which have expired since the
due date or the last monthly calculation, whichever the lesser; times

2.                         1/365ths of the six-month United States Treasury Bill
rate as quoted in The Wall Street Journal on the first business day of the month
for which the calculation is made; times

3.                         The amount past due, including accrued interest

It is agreed that interest shall accumulate until payment of the original amount
due plus interest penalties have been received by the Intermediary.

C.                        The establishment of the due date shall, for purposes
of this Article, be determined as follows:

1.                         As respects the payment of routine deposits and
premiums due the Reinsurer, the due date shall be as provided for in the
applicable section of this Contract. In the event a due date is not specifically
stated for a given payment, it shall be deemed due 30 business days after the
date of transmittal by the Intermediary of the initial billing for each such
payment.

10


--------------------------------------------------------------------------------


2.                         Any claim or loss payment due the Company hereunder
shall be deemed due 30 business days after the proof of loss or demand for
payment is transmitted to the Reinsurer. If such loss or claim payment is not
received within the 30 business days, interest will accrue on the payment or
amount overdue in accordance with paragraph B above, from the date the proof of
loss or demand for payment was transmitted to the Reinsurer.

3.                         As respects any payment, adjustment or return due
either party not otherwise provided for in subparagraphs 1 and 2 of this
paragraph, the due date shall be as provided for in the applicable section of
this Contract. In the event a due date is not specifically stated for a given
payment, it shall be deemed due 30 business days following transmittal of
written notification that the provisions of this Article have been invoked.

For purposes of interest calculations only, amounts due hereunder shall be
deemed paid upon receipt by the Intermediary.

D.                       Nothing herein shall be construed as limiting or
prohibiting a Subscribing Reinsurer from contesting the validity of any claim,
or from participating in the defense of any claim or suit, or prohibiting either
party from contesting the validity of any payment or from initiating any
arbitration or other proceeding in accordance with the provisions of this
Contract. If the debtor party prevails in an arbitration or other proceeding,
then any interest penalties due hereunder on the amount in dispute shall be null
and void. If the debtor party loses in such proceeding, then the interest
penalty on the amount determined to be due hereunder shall be calculated in
accordance with the provisions set forth above unless otherwise determined by
such proceedings. If a debtor party advances payment of any amount it is
contesting, and proves to be correct in its contestation, either in whole or in
part, the other party shall reimburse the debtor party for any such excess
payment made plus interest on the excess amount calculated in accordance with
this Article.

E.                         Interest penalties arising out of the application of
this Article that are $100 or less from any party shall be waived unless there
is a pattern of late payments consisting of three or more items over the course
of any 12-month period.

Article XIII - Offset (BRMA 36C)

The Company and the Reinsurer shall have the right to offset any balance or
amounts due from one party to the other under the terms of this Contract. The
party asserting the right of offset may exercise such right any time whether the
balances due are on account of premiums or losses or otherwise.

Article XIV - Access to Records (BRMA 1D)

The Reinsurer or its designated representatives shall have access at any
reasonable time to all records of the Company which pertain in any way to this
reinsurance.

11


--------------------------------------------------------------------------------


Article XV - Liability of the Reinsurer

A.                      The liability of the Reinsurer shall follow that of the
Company in every case and be subject in all respects to all the general and
specific stipulations, clauses, waivers and modifications of the Company’s
policies and any endorsements thereon. However, in no event shall this be
construed in any way to provide coverage outside the terms and conditions set
forth in this Contract.

B.                        Nothing herein shall in any manner create any
obligations or establish any rights against the Reinsurer in favor of any third
party or any persons not parties to this Contract.

Article XVI - Net Retained Lines (BRMA 32B)

A.                      This Contract applies only to that portion of any policy
which the Company retains net for its own account, and in calculating the amount
of any loss hereunder and also in computing the amount or amounts in excess of
which this Contract attaches, only loss or losses in respect of that portion of
any policy which the Company retains net for its own account shall be included.

B.                        The amount of the Reinsurer’s liability hereunder in
respect of any loss or losses shall not be increased by reason of the inability
of the Company to collect from any other reinsurer(s), whether specific or
general, any amounts which may have become due from such reinsurer(s), whether
such inability arises from the insolvency of such other reinsurer(s) or
otherwise.

Article XVII - Errors and Omissions (BRMA 14F)

Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.

Article XVIII - Currency (BRMA 12A)

A.                      Whenever the word “Dollars” or the “$” sign appears in
this Contract, they shall be construed to mean United States Dollars and all
transactions under this Contract shall be in United States Dollars.

B.                        Amounts paid or received by the Company in any other
currency shall be converted to United States Dollars at the rate of exchange at
the date such transaction is entered on the books of the Company.

12


--------------------------------------------------------------------------------


Article XIX - Taxes (BRMA 50B)

In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.

Article XX - Federal Excise Tax

A.                      The Reinsurer has agreed to allow for the purpose of
paying the Federal Excise Tax the applicable percentage of the premium payable
hereon as imposed under Section 4371 of the Internal Revenue Code to the extent
such premium is subject to the Federal Excise Tax.

B.                        In the event of any return of premium becoming due
hereunder the Reinsurer will deduct the applicable percentage from the return
premium payable hereon and the Company or its agent should take steps to recover
the tax from the United States Government.

Article XXI - Unauthorized Reinsurers

A.                      If the Reinsurer is unauthorized in any state of the
United States of America or the District of Columbia, the Reinsurer agrees to
fund its share of the Company’s ceded United States outstanding loss and loss
adjustment expense reserves (including all case reserves plus any reasonable
amount estimated to be unreported from known loss occurrences) by:

1.                         Clean, irrevocable and unconditional letters of
credit issued and confirmed, if confirmation is required by the insurance
regulatory authorities involved, by a bank or banks meeting the NAIC Securities
Valuation Office credit standards for issuers of letters of credit and
acceptable to said insurance regulatory authorities; and/or

2.                         Escrow accounts for the benefit of the Company;
and/or

3.                        Cash advances;

if, without such funding, a penalty would accrue to the Company on any financial
statement it is required to file with the insurance regulatory authorities
involved. The Reinsurer, at its sole option, may fund in other than cash if its
method and form of funding are acceptable to the insurance regulatory
authorities involved.

B.                        With regard to funding in whole or in part by letters
of credit, it is agreed that each letter of credit will be in a form acceptable
to insurance regulatory authorities involved, will be issued for a term of at
least one year and will include an “evergreen clause,” which automatically
extends the term for at least one additional year at each expiration date unless
written notice of non-renewal is given to the Company not less than 30 days
prior to said expiration date. The Company and the Reinsurer further agree,
notwithstanding anything to the contrary in this Contract, that said letters of
credit may be drawn upon by the Company or

13


--------------------------------------------------------------------------------


its successors in interest at any time, without diminution because of the
insolvency of the Company or the Reinsurer, but only for one or more of the
following purposes:

1.                         To reimburse itself for the Reinsurer’s share of
losses and/or loss adjustment expense paid under the terms of policies reinsured
hereunder, unless paid in cash by the Reinsurer;

2.                         To reimburse itself for the Reinsurer’s share of any
other amounts claimed to be due hereunder, unless paid in cash by the Reinsurer;

3.                         To fund a cash account in an amount equal to the
Reinsurer’s share of any ceded outstanding loss and loss adjustment expense
reserves (including all case reserves plus any reasonable amount estimated to be
unreported from known loss occurrences) funded by means of a letter of credit
which is under non-renewal notice, if said letter of credit has not been renewed
or replaced by the Reinsurer 10 days prior to its expiration date;

4.                         To refund to the Reinsurer any sum in excess of the
actual amount required to fund the Reinsurer’s share of the Company’s ceded
outstanding loss and loss adjustment expense reserves (including all case
reserves plus any reasonable amount estimated to be unreported from known loss
occurrences), if so requested by the Reinsurer.

In the event the amount drawn by the Company on any letter of credit is in
excess of the actual amount required for B(1) or B(3), or in the case of B(2),
the actual amount determined to be due, the Company shall promptly return to the
Reinsurer the excess amount so drawn.

Article XXII - Insolvency

A.                      In the event of the insolvency of one or both of the
reinsured companies, this reinsurance shall be payable directly to the company
or to its liquidator, receiver, conservator or statutory successor on the basis
of the liability of the company without diminution because of the insolvency of
the company or because the liquidator, receiver, conservator or statutory
successor of the company has failed to pay all or a portion of any claim. It is
agreed, however, that the liquidator, receiver, conservator or statutory
successor of the company shall give written notice to the Reinsurer of the
pendency of a claim against the company indicating the policy or bond reinsured
which claim would involve a possible liability on the part of the Reinsurer
within a reasonable time after such claim is filed in the conservation or
liquidation proceeding or in the receivership, and that during the pendency of
such claim, the Reinsurer may investigate such claim and interpose, at its own
expense, in the proceeding where such claim is to be adjudicated, any defense or
defenses that it may deem available to the company or its liquidator, receiver,
conservator or statutory successor. The expense thus incurred by the Reinsurer
shall be chargeable, subject to the approval of the Court, against the company
as part of the expense of conservation or liquidation to the extent of a pro
rata share of the benefit which may accrue to the company solely as a result of
the defense undertaken by the Reinsurer.

14


--------------------------------------------------------------------------------


B.                        Where two or more reinsurers are involved in the same
claim and a majority in interest elect to interpose defense to such claim, the
expense shall be apportioned in accordance with the terms of this Contract as
though such expense had been incurred by the company.

C.                        It is further understood and agreed that, in the event
of the insolvency of one or both of the reinsured companies, the reinsurance
under this Contract shall be payable directly by the Reinsurer to the company or
to its liquidator, receiver or statutory successor, except as provided by
Section 411B(a) of the New York Insurance Law or except (1) where this Contract
specifically provides another payee of such reinsurance in the event of the
insolvency of the company or (2) where the Reinsurer with the consent of the
direct insured or insureds has assumed such policy obligations of the company as
direct obligations of the Reinsurer to the payees under such policies and in
substitution for the obligations of the company to such payees.

Article XXIII - Arbitration

A.                      As a condition precedent to any right of action
hereunder, in the event of any dispute or difference of opinion hereafter
arising with respect to this Contract, it is hereby mutually agreed that such
dispute or difference of opinion shall be submitted to arbitration. One Arbiter
shall be chosen by the Company, the other by the Reinsurer, and an Umpire shall
be chosen by the two Arbiters before they enter upon arbitration, all of whom
shall be active or retired disinterested executive officers of insurance or
reinsurance companies or Lloyd’s London Underwriters. In the event that either
party should fail to choose an Arbiter within 30 days following a written
request by the other party to do so, the requesting party may choose two
Arbiters who shall in turn choose an Umpire before entering upon arbitration. If
the two Arbiters fail to agree upon the selection of an Umpire within 30 days
following their appointment, the two Arbiters shall request the American
Arbitration Association to appoint the Umpire. If the American Arbitration
Association fails to appoint the Umpire within 30 days after it has been
requested to do so, either party may request a justice of a Court of general
jurisdiction of the state in which the arbitration is to be held to appoint the
Umpire.

B.                        Each party shall present its case to the Arbiters
within 30 days following the date of appointment of the Umpire. The Arbiters
shall consider this Contract as an honorable engagement rather than merely as a
legal obligation and they are relieved of all judicial formalities and may
abstain from following the strict rules of law. The decision of the Arbiters
shall be final and binding on both parties; but failing to agree, they shall
call in the Umpire and the decision of the majority shall be final and binding
upon both parties. Judgment upon the final decision of the Arbiters may be
entered in any court of competent jurisdiction.

C.                        If more than one reinsurer is involved in the same
dispute, all such reinsurers shall constitute and act as one party for purposes
of this Article and communications shall be made by the Company to each of the
reinsurers constituting one party, provided, however, that nothing herein shall
impair the rights of such reinsurers to assert several, rather than joint,
defenses or claims, nor be construed as changing the liability of the reinsurers
participating under the terms of this Contract from several to joint.

D.                       Each party shall bear the expense of its own Arbiter,
and shall jointly and equally bear with the other the expense of the Umpire and
of the arbitration. In the event that the two

15


--------------------------------------------------------------------------------


Arbiters are chosen by one party, as above provided, the expense of the
Arbiters, the Umpire and the arbitration shall be equally divided between the
two parties.

E.                         Any arbitration proceedings shall take place at a
location mutually agreed upon by the parties to this Contract, but
notwithstanding the location of the arbitration, all proceedings pursuant hereto
shall be governed by the law of the state in which the Company has its principal
office.

Article XXIV - Service of Suit (BRMA 49C)

(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory or District of the United
States where authorization is required by insurance regulatory authorities)

A.                      It is agreed that in the event the Reinsurer fails to
pay any amount claimed to be due hereunder, the Reinsurer, at the request of the
Company, will submit to the jurisdiction of a court of competent jurisdiction
within the United States. Nothing in this Article constitutes or should be
understood to constitute a waiver of the Reinsurer’s rights to commence an
action in any court of competent jurisdiction in the United States, to remove an
action to a United States District Court, or to seek a transfer of a case to
another court as permitted by the laws of the United States or of any state in
the United States.

B.                        Further, pursuant to any statute of any state,
territory or district of the United States which makes provision therefor, the
Reinsurer hereby designates the party named in its Interests and Liabilities
Agreement, or if no party is named therein, the Superintendent, Commissioner or
Director of Insurance or other officer specified for that purpose in the
statute, or his successor or successors in office, as its true and lawful
attorney upon whom may be served any lawful process in any action, suit or
proceeding instituted by or on behalf of the Company or any beneficiary
hereunder arising out of this Contract.

Article XXV - Agency Agreement

If more than one reinsured company is named as a party to this Contract, the
first named company shall be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Contract, and for purposes of remitting or receiving any
monies due any party.

Article XXVI - Governing Law (BRMA 71B)

This Contract shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts.

16


--------------------------------------------------------------------------------


Article XXVII - Severability (BRMA 72E)

If any provision of this Contract shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction.

Article XXVIII - Intermediary (BRMA 23A)

Benfield Inc. is hereby recognized as the Intermediary negotiating this Contract
for all business hereunder. All communications (including but not limited to
notices, statements, premium, return premium, commissions, taxes, losses, loss
adjustment expense, salvages and loss settlements) relating thereto shall be
transmitted to the Company or the Reinsurer through Benfield Inc. Payments by
the Company to the Intermediary shall be deemed to constitute payment to the
Reinsurer. Payments by the Reinsurer to the Intermediary shall be deemed to
constitute payment to the Company only to the extent that such payments are
actually received by the Company.

In Witness Whereof, the Company by its duly authorized representative has
executed this Contract as of the date undermentioned at:

Boston, Massachusetts, this 9th day of January in the year 2006.

/s/ [Illegible]

 

 

Safety Insurance Company

 

Safety Indemnity Insurance Company

 

17


--------------------------------------------------------------------------------


Schedule A
Property Excess of Loss
Reinsurance Contract
Effective: January 1, 2006

issued to

Safety Insurance Company
and
Safety Indemnity Insurance Company
both of Boston, Massachusetts

 

 

First 
Excess

 

Second 
Excess

 

Third 
Excess

 

Company’s Retention

 

$

1,500,000

 

$

2,500,000

 

$

5,000,000

 

 

 

 

 

 

 

 

 

Reinsurer’s Per Risk Limit

 

$

1,000,000

 

$

2,500,000

 

$

10,000,000

 

 

 

 

 

 

 

 

 

Reinsurer’s Per Occurrence Limit

 

$

2,000,000

 

$

5,000,000

 

$

10,000,000

 

 

 

 

 

 

 

 

 

Reinsurer’s Term Limit

 

$

4,000,000

 

$

7,500,000

 

$

20,000,000

 

 

 

 

 

 

 

 

 

Premium Rate

 

0.194

%

0.2323

%

0.3872

%

 

 

 

 

 

 

 

 

Annual Minimum and Deposit Premium

 

$

100,000

 

$

120,000

 

$

200,000

 

 

 

 

 

 

 

 

 

Quarterly Minimum and Deposit Premium

 

$

25,000

 

$

30,000

 

$

50,000

 

 

The figures listed above for each excess layer shall apply to each Subscribing
Reinsurer in the percentage share for that excess layer as expressed in its
Interests and Liabilities Agreement attached hereto.


--------------------------------------------------------------------------------


Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance (U.S.A.)

This Reinsurance does not cover any loss of  liability accruing to the
Reassured, directly or indirectly and whether as Insurer or Reinsurer,  from any
Pool of Insurers or Reinsurers formed for the purpose of covering Atomic or
Nuclear Energy risks.

2.                          Without in any way restricting the operation of
paragraph (1) of this Clause, this Reinsurance does not cover any loss or
liability accruing to the Reassured, directly or indirectly and whether as
Insurer or Reinsurer, from any insurance against Physical Damage (including
business interruption or consequential loss arising out of such Physical Damage)
to:

Nuclear reactor power plants including all auxiliary property on the site, or

II.                       Any other nuclear reactor installation, including
laboratories handling radioactive materials in connection with reactor
installations, and “critical facilities” as such, or

III.                   Installations for fabricating complete fuel elements or
for processing substantial quantities of “special nuclear material,” and for
reprocessing, salvaging, chemically separating, storing or disposing of “spent”
nuclear fuel or waste materials, or

IV.                   Installations other than those listed in paragraph (2) III
above using substantial quantities of radioactive isotopes or other products of
nuclear fission.

3.                          Without in any way restricting the operations of
paragraphs (1) and (2) hereof, this Reinsurance does not cover any loss or
liability by radioactive contamination accruing to the Reassured, directly or
indirectly, and whether as Insurer or Reinsurer, from any insurance on property
which is on the same site as a nuclear reactor power plant or other nuclear
installation and which normally would be insured therewith except that this
paragraph (3) shall not operate

(a)                    where Reassured does not have knowledge of such nuclear
reactor power plant or nuclear installation, or

(b)                   where said insurance contains a provision excluding
coverage for damage to property caused by or resulting from radioactive
contamination, however caused. However on and after 1st January 1960 this
sub-paragraph (b) shall only apply provided the said radioactive contamination
exclusion provision has been approved by the Governmental Authority having
jurisdiction thereof.

4.                          Without in any way restricting the operations of
paragraphs (1), (2) and (3) hereof, this Reinsurance does not cover any loss or
liability by radioactive contamination accruing to the Reassured, directly or
indirectly, and whether as insurer or Reinsurer, when such radioactive
contamination is a named hazard specifically insured against.

5.                          It is understood and agreed that this Clause shall
not extend to risks using radioactive isotopes in any form where the nuclear
exposure is not considered by the Reassured to be the primary hazard.

6.                          The term “special nuclear material” shall have the
meaning given it in the Atomic Energy Act of 1954 or by any law amendatory
thereof.

7.                          Reassured to be sole judge of what constitutes:

(a)                    substantial quantities, and

(b)                   the extent of installation, plant or site

Note.-Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that

(a)                    all policies issued by the Reassured on or before 31st
December 1957 shall be free from the application of the other provisions of this
Clause until expiry date or 31st December 1960 whichever first occurs whereupon
all the provisions of this Clause shall apply.

(b)                   with respect to any risk located in Canada policies issued
by the Reassured on or before 31st December 1958 shall be free from the
application of the other provisions of this Clause until expiry date or 31st
December 1960 whichever first occurs whereupon all the provisions of this Clause
shall apply.


--------------------------------------------------------------------------------


Total Insured Value Exclusion Clause

It is the mutual intention of the parties to exclude risks, other than Offices,
Hotels, Apartments, Hospitals, Educational Establishments and Public Utilities
(except Railroad Schedules), and Builders Risks on the above classes, where at
the time of cession, the Total Insured Value over all interests exceeds
$250,000,000. However, the Company shall be protected hereunder, subject to the
other terms and conditions of this Contract, if subsequent to cession being
made, the Company becomes acquainted with the true facts of the case and
discovers that the mutual intention has been inadvertently breached; on
condition that the Company shall at the first opportunity, and certainly by next
anniversary of the original policy, exclude the risk in question.

It is agreed that this mutual intention does not apply to Contingent Business
Interruption or to interests traditionally underwritten as Inland Marine or to
Stock and/or Contents written on a blanket basis except where the Company is
aware that the Total Insured Value of $250,000,000 is already exceeded for
buildings, machinery, equipment and direct use and occupancy at the key
location.

It is understood and agreed that this Clause shall not apply hereunder where the
Company writes 100% of the risk.


--------------------------------------------------------------------------------


Terrorism Exclusion Clause

A.                      Notwithstanding any provision to the contrary within
this Contract or any addendum thereto, it is agreed that this Contract excludes
loss, damage, cost or expense directly or indirectly caused by, contributed to
by, resulting from, arising out of or in connection with any “act of terrorism,”
as defined in the Terrorism Risk Insurance Act of 2002, as amended by the
Terrorism Risk Insurance Extension Act of 2005 (together the “Terrorism Act”),
on primary or excess property and casualty insurance issued by the Company,
regardless of any other cause or event contributing concurrently or in any
sequence to the loss.

B.                        Notwithstanding the above and subject otherwise to the
terms, conditions and limitations of this Contract, this Contract will pay
actual loss or damage caused by any act of terrorism which does not meet the
definition of “insured loss” set forth in the Terrorism Act or meets the
definition of “insured loss” as set forth in the Terrorism Act, but results in
loss under a policy that is not included in “property and casualty insurance” as
defined in the Terrorism Act, provided, in either case, (1) such loss or damage
occurs in a line of insurance otherwise covered by this Contract, and (2) in no
event will this Contract provide coverage for loss, damage, cost or expense
directly or indirectly caused by, contributed to by, resulting from, or arising
out of or in connection with biological, chemical, radioactive or nuclear
explosion, pollution, contamination and/or fire following thereon.


--------------------------------------------------------------------------------


Interests and Liabilities Agreement

of

Aspen Insurance UK Limited
London, England
(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Property Excess of Loss
Reinsurance Contract
Effective: January 1, 2006

issued to and duly executed by

Safety Insurance Company
and
Safety Indemnity Insurance Company
both of Boston, Massachusetts

The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

2.5%

 

of the First Property Excess of Loss Reinsurance

2.5%

 

of the Second Property Excess of Loss Reinsurance

2.5%

 

of the Third Property Excess of Loss Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2006, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2007, unless earlier terminated in accordance with the
provisions of the attached Contract.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Hamilton, Bermuda, this 13th day of January in the year 2006.

/s/ [Illegible]

 

 

Aspen Insurance UK Limited

 


--------------------------------------------------------------------------------


Interests and Liabilities Agreement

of

Hannover Ruckversicherungs-Aktiengesellschaft
Hannover, Germany
(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Property Excess of Loss
Reinsurance Contract
Effective: January 1, 2006

issued to and duly executed by

Safety Insurance Company
and
Safety Indemnity Insurance Company
both of Boston, Massachusetts

The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

10.0%

 

of the First Property Excess of Loss Reinsurance

10.0%

 

of the Second Property Excess of Loss Reinsurance

10.0%

 

of the Third Property Excess of Loss Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2006, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2007, unless earlier terminated in accordance with the
provisions of the attached Contract.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In any action, suit or proceeding to enforce the Subscribing Reinsurer’s
obligations under the attached Contract, service of process may be made upon
Mendes & Mount, 750 Seventh Avenue, New York, New York 10019.

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Hannover, Germany, this 20th day of January in the year 2006.

/s/ [Illegible]

 

 

Hannover Ruckversicherungs - Aktiengesellschaft

 


--------------------------------------------------------------------------------


Interests and Liabilities Agreement

of

Certain Underwriting Members of Lloyd’s
shown in the Signing Schedules attached hereto
(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Property Excess of Loss
Reinsurance Contract
Effective: January 1, 2006

issued to and duly executed by

Safety Insurance Company
and
Safety Indemnity Insurance Company
both of Boston, Massachusetts

The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:

87.5%

 

of the First Property Excess of Loss Reinsurance

87.5%

 

of the Second Property Excess of Loss Reinsurance

87.5%

 

of the Third Property Excess of Loss Reinsurance

 

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2006, and shall continue in force until 12:01 a.m., Eastern Standard
Time, January 1, 2007, unless earlier terminated in accordance with the
provisions of the attached Contract.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the Interests and liabilities of the
other reinsurers.

In any action, suit or proceeding to enforce the Subscribing Reinsurer’s
obligations under the attached Contract, service of process may be made upon
Mendes & Mount, 750 Seventh Avenue, New York, New York 10019.

Signed for and on behalf of the Subscribing Reinsurer in the Signing Schedules
attached hereto.


--------------------------------------------------------------------------------


Signing Schedule

attaching to and forming part of the

Interests and Liabilities Agreement
of

Certain Underwriting Members of Lloyd’s

with respect to the

BUREAU REFERENCE

 

61215 09/01/06

 

BROKER NUMBER   1108

 

PROPORTION
%

 

SYNDICATE

 

UNDERWRITER’S
REFERENCE

23.647

 

 

2001

 

 

RAB1508806ME

10.642

 

 

2791

 

 

R1106NG00552

14.190

 

 

1414

 

 

XR06AB018E5X

10.642

 

 

958

 

 

AVRAXNEN5401

 7.094

 

 

2020

 

 

P357807L0X

 7.095

 

 

2010

 

 

N06A7650A001

14.190

 

 

2003

 

 

AF3000101515

 

 

 

 

 

 

 

TOTAL LINE

 

No. OF SYNDICATES

 

 

87.500

 

7

 

 

 

THE LIST OF UNDERWRITING MEMBERS
OF LLOYDS IS IN RESPECT OF 2006
YEAR OF ACCOUNT

BUREAU USE ONLY
USE3 55 13197

1


--------------------------------------------------------------------------------


Signing Schedule

attaching to and forming part of the

Interests and Liabilities Agreement
of

Certain Underwriting Members of Lloyd’s

BUREAU REFERENCE

 

61216 09/01/06

 

BROKER NUMBER   1108

 

PROPORTION
%

 

SYNDICATE

 

UNDERWRITER’S
REFERENCE

17.500

 

 

2001

 

 

RAB1508906EE

13.125

 

 

2791

 

 

R1106PG00553

13.125

 

 

1414

 

 

XR06AB019P5X

8.750

 

 

958

 

 

AVRAXNEN5402

8.750

 

 

2010

 

 

N06A7660A001

8.750

 

 

2020

 

 

P556726B0X

17.500

 

 

2003

 

 

AF0000101516

 

 

 

 

 

 

 

TOTAL LINE

 

No. OF SYNDICATES

 

 

87.500

 

7

 

 

 

THE LIST OF UNDERWRITING MEMBERS
OF LLOYDS IS IN RESPECT OF 2006
YEAR OF ACCOUNT

BUREAU USE ONLY
USE3  55   13197

1


--------------------------------------------------------------------------------


Signing Schedule

attaching to and forming part of the

Interests and Liabilities Agreement

of

Certain Underwriting Members of Lloyd’s

with respect to the

BUREAU REFERENCE

 

61226 09/01/06

 

BROKER NUMBER   1108

 

PROPORTION
%

 

SYNDICATE

 

UNDERWRITER’S
REFERENCE

17.949

 

 

2001

 

 

RAB1509006NE

13.462

 

 

2791

 

 

R1106RG00554

11.218

 

 

1414

 

 

XR06AB020N5X

8.974

 

 

958

 

 

AVRAXNEN5403

8.974

 

 

2020

 

 

P556727L0X

8.974

 

 

2010

 

 

N06A7670A001

17.949

 

 

2003

 

 

AF6000101517

 

 

 

 

 

 

 

TOTAL LINE

 

No. OF SYNDICATES

 

 

87.500

 

7

 

 

 

THE LIST OF UNDERWRITING MEMBERS
OF LLOYDS IS IN RESPECT OF 2006
YEAR OF ACCOUNT

BUREAU USE ONLY
USE3  55   13197

1


--------------------------------------------------------------------------------


Property Excess of Loss
Reinsurance Contract
Effective: January 1, 2006

issued to

Safety Insurance Company
and
Safety Indemnity Insurance Company
both of Boston, Massachusetts


--------------------------------------------------------------------------------


Table of Contents

Article

 

 

 

Page

 

 

Classes of Business Reinsured

 

1

II

 

Commencement and Termination

 

1

III

 

Territory (BRMA 51A)

 

2

IV

 

Exclusions

 

2

V

 

Retention and Limit

 

3

VI

 

Reinstatement

 

4

VII

 

Definitions

 

5

VIII

 

Loss Occurrence

 

6

IX

 

Loss Notices and Settlements

 

9

X

 

Salvage and Subrogation

 

9

XI

 

Reinsurance Premium

 

9

XII

 

Late Payments

 

10

XIII

 

Offset (BRMA 36C)

 

11

XIV

 

Access to Records (BRMA 1D)

 

11

XV

 

Liability of the Reinsurer

 

12

XVI

 

Net Retained Lines (BRMA 32B)

 

12

XVII

 

Errors and Omissions (BRMA 14F)

 

12

XVIII

 

Currency (BRMA 12A)

 

12

XIX

 

Taxes (BRMA 50B)

 

13

XX

 

Federal Excise Tax

 

13

XXI

 

Unauthorized Reinsurers

 

13

XXII

 

Insolvency

 

14

XXIII

 

Arbitration

 

15

XXIV

 

Service of Suit (BRMA 49C)

 

16

XXV

 

Agency Agreement

 

16

XXVI

 

Governing Law (BRMA 71B)

 

16

XXVII

 

Severability (BRMA 72E)

 

17

XXVIII

 

Intermediary (BRMA 23A)

 

17

 

 

Schedule A

 

 

 


--------------------------------------------------------------------------------


Property Excess of Loss
Reinsurance Contract
Effective: January 1, 2006

Issued to

Safety Insurance Company
and
Safety Indemnity Insurance Company
both of Boston, Massachusetts
(hereinafter referred to collectively as the “Company”)

by

The Subscribing Reinsurer(s) Executing the
Interests and Liabilities Agreement(s)
Attached Hereto
(hereinafter referred to as the “Reinsurer”)

Article I - Classes of Business Reinsured

By this Contract the Reinsurer agrees to reinsure the excess liability which may
accrue to the Company under its policies, contracts and binders of insurance or
reinsurance (hereinafter called “policies”) in force on the effective date
hereof or issued or renewed on or after that date, and classified by the Company
as Fire, Allied Lines. Homeowners Multiple Peril (Section I only). Commercial
Multiple Peril (Section I only) and Inland Marine business, subject to the
terms, conditions and limitations set forth herein and in Schedule A attached to
and forming part of this Contract.

Article II - Commencement and Termination

A.                      This Contract shall become effective at 12:01 a.m.,
Eastern Standard Time, January 1, 2006 with respect to losses occurring at or
after that time and date, and shall remain in force until 12:01 a.m., Eastern
Standard Time, January 1, 2007.

B.                        Notwithstanding the provisions of paragraph A above,
the Company may terminate a Subscribing Reinsurer’s percentage share in this
Contract at any time by giving written notice to the Subscribing Reinsurer in
the event any of the following circumstances occur:

The Subscribing Reinsurer’s policyholders’ surplus at the inception of this
Contract has been reduced by more than 20.0% of the amount of surplus 12 months
prior to that date; or

2.                         The Subscribing Reinsurer’s policyholders’ surplus at
any time during the term of this Contract has been reduced by more than 20.0% of
the amount of surplus at the date

1


--------------------------------------------------------------------------------


of the Subscribing Reinsurer’s most recent financial statement filed with
regulatory authorities and available to the public as of the inception of this
Contract; or

3.                         The Subscribing Reinsurer’s A.M. Best’s rating has
been assigned or downgraded below A- and/or Standard & Poor’s rating has been
assigned or downgraded below BBB+; or

4.                         The Subscribing Reinsurer has become merged with,
acquired by or controlled by any other company, corporation or individual(s) not
controlling the Subscribing Reinsurer’s operations previously; or

5.                         A State Insurance Department or other legal authority
has ordered the Subscribing Reinsurer to cease writing business; or

6.                         The Subscribing Reinsurer has become insolvent or has
been placed into liquidation or receivership (whether voluntary or involuntary)
or proceedings have been instituted against the Subscribing Reinsurer for the
appointment of a receiver, liquidator, rehabilitator, conservator or trustee in
bankruptcy, or other agent known by whatever name, to take possession of its
assets or control of its operations; or

7.                         The Subscribing Reinsurer has reinsured its entire
liability under this Contract without the Company’s prior written consent; or

8.                         The Subscribing Reinsurer has ceased assuming new and
renewal property treaty reinsurance business.

C.                        The Reinsurer shall have no liability hereunder with
respect to losses occurring after the effective date of termination.

Article III - Territory (BRMA 51A)

The territorial limits of this Contract shall be identical with those of the
Company’s policies.

Article IV - Exclusions

This Contract does not apply to and specifically excludes the following:

1.                         Loss or damage occasioned by war, invasion,
hostilities, acts of foreign enemies, civil war, rebellion, insurrection,
military or usurped power, martial law or confiscation by order of any
government or public authority, but not excluding loss or damage which would be
covered under a standard form of policy containing a standard war exclusion
clause.

2.                         Nuclear risks as defined in the “Nuclear Incident
Exclusion Clause - Physical Damage - Reinsurance” attached to and forming part
of this Contract.

3.                         Liability as a member, subscriber or reinsurer of any
Pool, Syndicate or Association; and any combination of insurers or reinsurers
formed for the purpose of covering

2


--------------------------------------------------------------------------------


specific perils, specific classes of business or for the purpose of insuring
risks located in specific geographical areas; but this exclusion shall not apply
to FAIR Plans or to SIR Pool, Franklin Pool, Coastal Pools, Beach Plans or
similar plans, however styled. It is understood and agreed, however, that this
reinsurance does not include any increase in liability to the Company resulting
from (a) the inability of any other participant in a FAIR Plan, SIR Pool,
Franklin Pool, Coastal Pool, Beach Plan or similar plan to meet its liability,
or (b) any claim against such a FAIR Plan, SIR Pool, Franklin Pool, Coastal
Pool, Beach Plan or similar plan, or any participant therein, including the
Company, whether by way of subrogation or otherwise, brought by or on behalf of
any insolvency fund.

4.                          Financial guarantee and insolvency.

5.                          Third party liability.

6.                          All liability of the Company arising by contract,
operation of law, or otherwise, from its participation or membership, whether
voluntary or involuntary, in any insolvency fund. “Insolvency fund” includes any
guaranty fund, insolvency fund, plan, pool, association, fund or other
arrangement, however denominated, established or governed, which provides for
any assessment of or payment or assumption by the Company of part or all of any
claim, debt, charge, fee or other obligation of an insurer, or its successors or
assigns, which has been declared by any competent authority to be insolvent, or
which is otherwise deemed unable to meet any claim, debt, charge, fee or other
obligation in whole or in part.

7.                          All classes of business not specifically listed in
the Classes of Business Reinsured Article.

8.                          Reinsurance assumed, except pro rata local agency
reinsurance on specific risks

9.                          Ex-gratia payments.

10.                    Risks excluded under the provisions of the “Total Insured
Value Clause” attached to and forming part of this Contract.

11.                    Loss or liability excluded under the “Terrorism Exclusion
Clause” attached to and forming part of this Contract.

12.                    Loss and/or damage and/or costs and/or expenses arising
from Seepage and/or Pollution and/or Contamination, other than contamination
from Smoke Damage. Nevertheless, this exclusion does not preclude any payment of
the cost of the removal of debris of property damaged by a loss otherwise
covered hereunder, but subject always to a limit of 25.0% of the Company’s
property loss under the original policy.

Article V - Retention and Limit

A.                      As respects each excess layer of reinsurance coverage
provided by this Contract, the Company shall retain and be liable for the first
amount of ultimate net loss, shown as “Company’s Retention” for that excess
layer in Schedule A attached hereto, as respects

3


--------------------------------------------------------------------------------


each risk, each loss. The Reinsurer shall then be liable, as respects each
excess layer, for the amount by which such ultimate net loss exceeds the
Company’s applicable retention, but the liability of the Reinsurer under each
excess layer shall not exceed the amount, as respects each risk, each loss,
shown as “Reinsurer’s Per Risk Limit” for that excess layer in Schedule A
attached hereto, nor shall it exceed the amount, shown as “Reinsurer’s Per
Occurrence Limit” for that excess layer in Schedule A attached hereto, as
respects any one loss occurrence for the contract year under consideration.

B.                        The Company shall be the sole judge of what
constitutes “one risk,” except that in no event shall a building and its
contents be considered more than one risk.

C.                        The Company shall be permitted to carry facultative
reinsurance, recoveries under which shall inure to the benefit of this Contract.

Article VI - Reinstatement

A.                      In the event all or any portion of the reinsurance under
any excess layer of reinsurance coverage provided by this Contract is exhausted
by loss, the amount so exhausted shall be reinstated immediately from the time
the loss occurs hereon.

1.                         As respects the First Excess Layer:

a.                          For the first and second amount, shown as
“Reinsurer’s Per Risk limit” for that excess layer in Schedule A attached
hereto, of ultimate net loss so reinstated, the Company shall pay no additional
premium.

b.                         For the third amount, shown as “Reinsurer’s Per Risk
Limit” for that excess layer in Schedule A attached hereto, of ultimate net loss
so reinstated, the Company agrees to pay additional premium equal to the product
of the following:

The percentage of the per risk limit for the excess layer reinstated (based on
the loss paid by the Reinsurer under that excess layer); times

ii.                         The earned reinsurance premium for the excess layer
reinstated for the term of this Contract (exclusive of reinstatement premium).

2.                         As respects the Second Excess Layer:

a.                          For the first amount, shown as “Reinsurer’s Per Risk
Limit” for that excess layer in Schedule A attached hereto, of ultimate net loss
so reinstated, the Company shall pay no additional premium.

b.                         For the second amount, shown as “Reinsurer’s Per Risk
Limit” for that excess layer in Schedule A attached hereto, of ultimate net loss
so reinstated, the Company agrees to pay additional premium equal to the product
of the following:

The percentage of the per risk limit for the excess layer reinstated (based on
the loss paid by the Reinsurer under that excess layer); times

4


--------------------------------------------------------------------------------


ii.                         The earned reinsurance premium for the excess layer
reinstated for the term of this Contract (exclusive of reinstatement premium).

3.                         As respects the Third Excess Layer, for each amount
so reinstated, the Company agrees to pay additional premium equal to the product
of the following:

a.                          The percentage of the per risk limit for the excess
layer reinstated (based on the loss paid by the Reinsurer under that excess
layer); times

b.                         The earned reinsurance premium for the excess layer
reinstated for the term of this Contract (exclusive of reinstatement premium).

B.                        Whenever the Company requests payment by the Reinsurer
of any loss under any excess layer hereunder, the Company shall submit a
statement to the Reinsurer of reinstatement premium due the Reinsurer for that
excess layer. If the earned reinsurance premium for any excess layer for the
term of this Contract has not been finally determined as of the date of any such
statement, the calculation of reinstatement premium due for that excess layer
shall be based on the annual deposit premium for that excess layer and shall be
readjusted when the earned reinsurance premium for that excess layer for the
term of this Contract has been finally determined. Any reinstatement premium
shown to be due the Reinsurer for any excess layer as reflected by any such
statement (less prior payments, if any, for that excess layer) shall be payable
by the Company concurrently with payment by the Reinsurer of the requested loss
for that excess layer. Any return reinstatement premium shown to be due the
Company shall be remitted by the Reinsurer as promptly as possible after receipt
and verification of the Company’s statement.

C.                        Notwithstanding anything stated herein, the liability
of the Reinsurer under any excess layer of reinsurance coverage provided by this
Contract shall not exceed any of the following:

The amount, shown as “Reinsurer’s Per Risk Limit” for that excess layer in
Schedule A attached hereto, as respects each risk, each loss; or

2.                         The amount, shown as “Reinsurer’s Per Occurrence
Limit” for that excess layer in Schedule A attached hereto, as respects loss or
losses arising out of any one loss occurrence; or

3.                         The amount, shown as “Reinsurer’s Term Limit” for
that excess layer in Schedule A attached hereto, in all during the term of this
Contract.

Article VII - Definitions

A.                      “Ultimate net loss” as used herein is defined as the sum
or sums (including loss in excess of policy limits, extra contractual
obligations, and all loss adjustment expense, as hereinafter defined) paid or
payable by the Company in settlement of claims and in satisfaction of judgments
rendered on account of such claims, after deduction of all salvage, all
recoveries and all claims on inuring insurance or reinsurance, whether
collectible or not. Nothing herein shall be construed to mean that losses under
this Contract are not recoverable until the Company’s ultimate net loss has been
ascertained.

5


--------------------------------------------------------------------------------


B.                        “Loss in excess of policy limits” and “extra
contractual obligations” as used herein shall be defined as follows:

“Loss in excess of policy limits” shall mean 90.0% of any amount paid or payable
by the Company in excess of its policy limits, but otherwise within the terms of
its policy, such loss in excess of the Company’s policy limits having been
incurred because of, but not limited to, failure by the Company to settle within
the policy limits or by reason of the Company’s alleged or actual negligence,
fraud or bad faith in rejecting an offer of settlement or in the preparation of
the defense or in the trial of an action against its insured or reinsured or in
the preparation or prosecution of an appeal consequent upon such an action.

2.                         “Extra contractual obligations” shall mean 90.0% of
any punitive, exemplary, compensatory or consequential damages paid or payable
by the Company, not covered by any other provision of this Contract and which
arise from the handling of any claim on business subject to this Contract, such
liabilities arising because of, but not limited to, failure by the Company to
settle within the policy limits or by reason of the Company’s alleged or actual
negligence, fraud or bad faith in rejecting an offer of settlement or in the
preparation of the defense or in the trial of any action against its insured or
reinsured or in the preparation or prosecution of an appeal consequent upon such
an action. An extra contractual obligation shall be deemed, in all
circumstances, to have occurred on the same date as the loss covered or alleged
to be covered under the policy.

Notwithstanding anything stated herein, this Contract shall not apply to any
loss in excess of policy limits or any extra contractual obligation incurred by
the Company as a result of any fraudulent and/or criminal act by any officer or
director of the Company acting individually or collectively or in collusion with
any individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder.

Savings Clause (Applicable only if the Subscribing Reinsurer is domiciled in the
State of New York): In no event shall coverage be provided to the extent that
such coverage is not permitted under New York law.

C.                        “Loss adjustment expense” as used herein shall mean
expenses assignable to the investigation, appraisal, adjustment, settlement,
litigation, defense and/or appeal of specific claims, regardless of how such
expenses are classified for statutory reporting purposes. Loss adjustment
expense shall include, but not be limited to, interest on judgments, expenses of
outside adjusters, and declaratory judgment expenses or other legal expenses and
costs incurred in connection with coverage questions and legal actions connected
thereto, but shall not include office expenses or salaries of the Company’s
regular employees not classified as loss adjusters.

Article VIII - Loss Occurrence

A.                      The term “loss occurrence” shall mean the sum of all
individual losses directly occasioned by any one disaster, accident or loss or
series of disasters, accidents or losses arising out of one event which occurs
within the area of one state of the Untied States or province of

6


--------------------------------------------------------------------------------


Canada and states or provinces contiguous thereto and to one another. However,
the duration and extent of any one “loss occurrence” shall be limited to all
individual losses sustained by the Company occurring during any period of 168
consecutive hours arising out of and directly occasioned by the same event,
except that the term “loss occurrence” shall be further defined as follows:

As regards windstorm, hall, tornado, hurricane, cyclone, including ensuing
collapse and water damage, all individual losses sustained by the Company
occurring during any period of 72 consecutive hours arising out of and directly
occasioned by the same event. However, the event need not be limited to one
state or province or states or provinces contiguous thereto.

2.                         As regards riot, riot attending a strike, civil
commotion, vandalism and malicious mischief, all individual losses sustained by
the Company occurring during any period of 72 consecutive hours within the area
of one municipality or county and the municipalities or counties contiguous
thereto arising out of and directly occasioned by the same event. The maximum
duration of 72 consecutive hours may be extended in respect of individual losses
which occur beyond such 72 consecutive hours during the continued occupation of
an assured’s premises by strikers, provided such occupation commenced during the
aforesaid period.

3.                         As regards earthquake (the epicentre of which need
not necessarily be within the territorial confines referred to in paragraph A of
this Article) and fire following directly occasioned by the earthquake, only
those individual fire losses which commence during the period of 168 consecutive
hours may be included in the Company’s “loss occurrence.”

4.                         As regards “freeze,” only individual losses directly
occasioned by collapse, breakage of glass and water damage (including, but not
limited to, those caused by bursting frozen pipes and tanks) may be included in
the Company’s “loss occurrence.”

5.                         As regards firestorms, brush fires and any other
fires or series of fires, irrespective of origin (except as provided in
subparagraphs 2 and 3 above), which spread through trees, grassland or other
vegetation, all individual losses sustained by the Company which occur during
any period of 168 consecutive hours within 150-mile radius of any one fixed
point selected by the Company may be included in the Company’s “loss
occurrence.” However, an individual loss subject to this subparagraph cannot be
included in more than one “loss occurrence.”

B.                        Except for those “loss occurrences,” referred to in
subparagraphs 1 and 2 of paragraph A above, the Company may choose the date and
time when any such period of consecutive hours commences, provided that it is
not earlier than the date and time of the occurrence of the first recorded
individual loss sustained by the Company arising out of that disaster, accident
or loss, and provided that only one such period of 168 consecutive hours shall
apply with respect to one event.

C.                        As respects those “loss occurrences” referred to in
subparagraphs 1 and 2 of paragraph A above, if the disaster, accident or loss
occasioned by the event is of greater duration than 72 consecutive hours, then
the Company may divide that disaster, accident or loss into two or more “loss
occurrences,” provided no two periods overlap and no individual loss is

7


--------------------------------------------------------------------------------


included in more than one such period and provided that no period commences
earlier than the date and time of the occurrence of the first recorded
individual loss sustained by the Company arising out of that disaster, accident
or loss.

D.                       No individual losses occasioned by an event that would
be covered by 72 hours clauses may be included in any “loss occurrence” claimed
under the 168 hours provision.

E.                         Any date change, including leap-year calculations,
shall not in and of itself be regarded as an event for purposes of this
Contract.

This includes any loss, damage, cost, claim or expense, whether preventative
remedial or otherwise, directly or indirectly arising out of or relating to:

a.                          The calculation, comparison, differentiation,
sequencing or processing of data involving a date change, including leap-year
calculations, by any computer system, hardware, program or software and/or any
microchip, integrated circuit or similar device in computer equipment or
non-computer equipment, whether the property of the insured or not; or

b.                         Any change, alteration or modification involving a
date change, including leap-year calculations, to any such computer system,
hardware, program or software or any microchip, integrated circuit or similar
device in computer equipment or non-computer equipment, whether the property of
the insured or not.

This subparagraph shall apply regardless of any other cause or event that
contributes concurrently or in any sequence to the loss, damage, cost, claim or
expense.

However, this subparagraph shall not apply as respects physical damage occurring
at the insured’s premises arising out of the perils covered under this Contract.

2.                         Notwithstanding subparagraph 1 above, this Contract
shall not cover any costs and expenses, whether preventative, remedial or
otherwise, arising out of or relating to change, alteration or modification of
any computer system, hardware, program or software or any microchip, integrated
circuit or similar device in computer or non-computer equipment, whether the
property of the insured or not.

F.                         Losses arising, directly or indirectly, out of:

1                            Loss of, alteration of, or damage to;

or

2                            A reduction in the functionality, availability or
operation of

A computer system, hardware, program, software, data, information repository,
microchip, integrated circuit or similar device in computer equipment or
non-computer equipment, whether the property of the policyholder of the Company
or not, do not in and of themselves constitute an event unless arising out of
one or more of the following perils:

8


--------------------------------------------------------------------------------


Fire, lightning, explosion, aircraft or vehicle impact, falling objects,
windstorm, hail, tornado, cyclone, hurricane, earthquake, volcano, tsunami,
flood, freeze or weight of snow.

Article IX - Loss Notices and Settlements

A.                      Whenever a loss sustained by the Company appears likely
to result in a claim hereunder, the Company shall notify the Reinsurer, and the
Reinsurer shall have the right to participate in the adjustment of the loss at
its own expense.

B.                        All loss settlements made by the Company, provided
they are within the terms of this Contract, shall be binding upon the Reinsurer,
and the Reinsurer agrees to pay all amounts for which it may be liable upon
receipt of reasonable evidence of the amount paid (or scheduled to be paid) by
the Company.

Article X - Salvage and Subrogation

The Reinsurer shall be credited with salvage (i.e., reimbursement obtained or
recovery made by the Company, less the actual cost, excluding salaries of
officials and employees of the Company and sums paid to attorneys as retainer,
of obtaining such reimbursement or making such recovery) on account of claims
and settlements involving reinsurance hereunder. Salvage thereon shall always be
used to reimburse the excess carriers in the reverse order of their priority
according to their participation before being used in any way to reimburse the
Company for its primary loss. The Company hereby agrees to enforce its rights to
salvage or subrogation relating to any loss, a part of which loss was sustained
by the Reinsurer, and to prosecute all claims arising out of such rights.

Article XI - Reinsurance Premium

A.                      As premium for each excess layer of reinsurance coverage
provided by this Contract, the Company shall pay the Reinsurer the greater of
the following:

1                            The amount, shown as “Annual Minimum Premium” for
that excess layer in Schedule A attached hereto (or a pro rata portion thereof
if a Subscribing Reinsurer’s share under that excess layer is terminated in
accordance with the provisions of this Contract); or

2                            The percentage, shown as “Premium Rate” for that
excess layer in Schedule A attached hereto, of the Company’s net earned premium
for the term of this Contract.

B.                        The Company shall pay the Reinsurer an annual deposit
premium for each excess layer of the amount, shown as “Annual Deposit Premium”
for that excess layer in Schedule A attached hereto, in four equal installments
of the amount, shown as “Quarterly Deposit Premium” for that excess layer in
Schedule A attached hereto, on January 1, April 1, July 1 and October 1 of 2006.
In the event a Subscribing Reinsurer’s share under any excess

9


--------------------------------------------------------------------------------


layer hereof is terminated, no quarterly deposit premium installment for such
layer(s) shall be due to such Subscribing Reinsurer after the effective date of
termination.

C.                        Within 60 days after the termination or expiration of
this Contract, the Company shall provide a report to the Reinsurer setting forth
the premium due hereunder for each excess layer, computed in accordance with
paragraph A, and any additional premium due the Reinsurer or return premium due
the Company for each such excess layer shall be remitted promptly.

D.                       “Net earned premium” as used herein is defined as gross
earned premium of the Company for the classes of business reinsured hereunder,
less the earned portion of premiums ceded by the Company for reinsurance which
inures to the benefit of this Contract. For purposes of calculating net earned
premium, 90.0% of Homeowners Multiple Peril and 80.0% of Commercial Multiple
Peril total basic policy premium on indivisible premium policies shall be
considered subject premium.

Article XII - Late Payments

A.                      The provisions of this Article shall not be implemented
unless specifically invoked, in writing, by one of the parties to this Contract.

B.                        In the event any premium, loss or other payment due
either party is not received by the Intermediary named in the Intermediary
Article (BRMA 23A) (hereinafter referred to as the “Intermediary”) by the
payment due date, the party to whom payment is due may, by notifying the
Intermediary in writing, require the debtor party to pay, and the debtor party
agrees to pay, an interest penalty on the amount past due calculated for each
such payment on the last business day of each month as follows:

The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times

2.                         1/365ths of the six-month United States Treasury Bill
rate as quoted in The Wall Street Journal on the first business day of the month
for which the calculation is made; times

3.                         The amount past due, including accrued interest

It is agreed that interest shall accumulate until payment of the original amount
due plus interest penalties have been received by the Intermediary.

C.        The establishment of the due date shall, for purposes of this Article,
be determined as follows:

1.                         As respects the payment of routine deposits and
premiums due the Reinsurer, the due date shall be as provided for in the
applicable section of this Contract. In the event a due date is not specifically
stated for a given payment, it shall be deemed due 30 business days after the
date of transmittal by the Intermediary of the initial billing for each such
payment.

10


--------------------------------------------------------------------------------


2.                         Any claim or loss payment due the Company hereunder
shall be deemed due 30 business days after the proof of loss or demand for
payment is transmitted to the Reinsurer. If such loss or claim payment is not
received within the 30 business days, interest will accrue on the payment or
amount overdue in accordance with paragraph B above, from the date the proof of
loss or demand for payment was transmitted to the Reinsurer.

3.                         As respects any payment, adjustment or return due
either party not otherwise provided for in subparagraphs 1 and 2 of this
paragraph, the due date shall be as provided for in the applicable section of
this Contract. In the event a due date is not specifically stated for a given
payment, it shall be deemed due 30 business days following transmittal of
written notification that the provisions of this Article have been invoked.

For purposes of interest calculations only, amounts due hereunder shall be
deemed paid upon receipt by the Intermediary.

D.                       Nothing herein shall be construed as limiting or
prohibiting a Subscribing Reinsurer from contesting the validity of any claim,
or from participating in the defense of any claim or suit, or prohibiting either
party from contesting the validity of any payment or from initiating any
arbitration or other proceeding in accordance with the provisions of this
Contract. If the debtor party prevails in an arbitration or other proceeding,
then any interest penalties due hereunder on the amount in dispute shall be null
and void. If the debtor party loses in such proceeding, then the interest
penalty on the amount determined to be due hereunder shall be calculated in
accordance with the provisions set forth above unless otherwise determined by
such proceedings. If a debtor party advances payment of any amount it is
contesting, and proves to be correct in its contestation, either in whole or in
part, the other party shall reimburse the debtor party for any such excess
payment made plus interest on the excess amount calculated in accordance with
this Article.

E.                         Interest penalties arising out of the application of
this Article that are $100 or less from any party shall be waived unless there
is a pattern of late payments consisting of three or more items over the course
of any 12-month period.

Article XIII - Offset (BRMA 36C)

The Company and the Reinsurer shall have the right to offset any balance or
amounts due from one party to the other under the terms of this Contract. The
party asserting the right of offset may exercise such right any time whether the
balances due are on account of premiums or losses or otherwise.

Article XIV - Access to Records (BRMA 1D)

The Reinsurer or its designated representatives shall have access at any
reasonable time to all records of the Company which pertain in any way to this
reinsurance.

11


--------------------------------------------------------------------------------


Article XV - Liability of the Reinsurer

A.                      The liability of the Reinsurer shall follow that of the
Company in every case and be subject in all respects to all the general and
specific stipulations, clauses, waivers and modifications of the Company’s
policies and any endorsements thereon. However, in no event shall this be
construed in any way to provide coverage outside the terms and conditions set
forth in this Contract.

B.                        Nothing herein shall in any manner create any
obligations or establish any rights against the Reinsurer in favor of any third
party or any persons not parties to this Contract.

Article XVI - Net Retained Lines (BRMA 32B)

A.                      This Contract applies only to that portion of any policy
which the Company retains net for its own account, and in calculating the amount
of any loss hereunder and also in computing the amount or amounts in excess of
which this Contract attaches, only loss or losses in respect of that portion of
any policy which the Company retains net for its own account shall be included.

B.                        The amount of the Reinsurer’s liability hereunder in
respect of any loss or losses shall not be increased by reason of the inability
of the Company to collect from any other reinsurer(s), whether specific or
general, any amounts which may have become due from such reinsurer(s), whether
such inability arises from the insolvency of such other reinsurer(s) or
otherwise.

Article XVII - Errors and Omissions (BRMA 14F)

Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.

Article XVIII - Currency (BRMA 12A)

A.                      Whenever the word “Dollars” or the $ sign appears in
this Contract, they shall be construed to mean United States Dollars and all
transactions under this Contract shall be in United States Dollars.

B.                        Amounts paid or received by the Company in any other
currency shall be converted to United States Dollars at the rate of exchange at
the date such transaction is entered on the books of the Company.

12


--------------------------------------------------------------------------------


Article XIX - Taxes (BRMA 50B)

In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.

Article XX - Federal Excise Tax

A.                      The Reinsurer has agreed to allow for the purpose of
paying the Federal Excise Tax the applicable percentage of the premium payable
hereon as imposed under Section 4371 of the Internal Revenue Code to the extent
such premium is subject to the Federal Excise Tax.

B.                        In the event of any return of premium becoming due
hereunder the Reinsurer will deduct the applicable percentage from the return
premium payable hereon and the Company or its agent should take steps to recover
the tax from the United States Government.

Article XXI - Unauthorized Reinsurers

A.                      If the Reinsurer is unauthorized in any state of the
United States of America or the District of Columbia, the Reinsurer agrees to
fund its share of the Company’s ceded United States outstanding loss and loss
adjustment expense reserves (including all case reserves plus any reasonable
amount estimated to be unreported from known loss occurrences) by:

1.                         Clean, irrevocable and unconditional letters of
credit issued and confirmed, if confirmation is required by the insurance
regulatory authorities involved, by a bank or banks meeting the NAIC Securities
Valuation Office credit standards for issuers of letters of credit and
acceptable to said insurance regulatory authorities; and/or

2.                         Escrow accounts for the benefit of the Company;
and/or

3.                         Cash advances;

if, without such funding, a penalty would accrue to the Company on any financial
statement it is required to file with the insurance regulatory authorities
involved. The Reinsurer, at its sole option, may fund in other than cash if its
method and form of funding are acceptable to the insurance regulatory
authorities involved.

B.                        With regard to funding in whole or in part by letters
of credit, it is agreed that each letter of credit will be in a form acceptable
to insurance regulatory authorities involved, will be issued for a term of at
least one year and will include an “evergreen clause,” which automatically
extends the term for at least one additional year at each expiration date unless
written notice of non-renewal is given to the Company not less than 30 days
prior to said expiration date. The Company and the Reinsurer further agree,
notwithstanding anything to the contrary in this Contract, that said letters of
credit may be drawn upon by the Company or

13


--------------------------------------------------------------------------------


its successors in interest at any time, without diminution because of the
insolvency of the Company or the Reinsurer, but only for one or more of the
following purposes:

To reimburse itself for the Reinsurer’s share of losses and/or loss adjustment
expense paid under the terms of policies reinsured hereunder, unless paid in
cash by the Reinsurer;

2.                         To reimburse itself for the Reinsurer’s share of any
other amounts claimed to be due hereunder, unless paid in cash by the Reinsurer:

3.                         To fund a cash account in an amount equal to the
Reinsurer’s share of any ceded outstanding loss and loss adjustment expense
reserves (including all case reserves plus any reasonable amount estimated to be
unreported from known loss occurrences) funded by means of a letter of credit
which is under non-renewal notice, if said letter of credit has not been renewed
or replaced by the Reinsurer 10 days prior to its expiration date:

4.                         To refund to the Reinsurer any sum in excess of the
actual amount required to fund the Reinsurer’s share of the Company’s ceded
outstanding loss and loss adjustment expense reserves (including all case
reserves plus any reasonable amount estimated to be unreported from known loss
occurrences), if so requested by the Reinsurer.

In the event the amount drawn by the Company on any letter of credit is in
excess of the actual amount required for B(1) or B(3). or in the case of B(2),
the actual amount determined to be due the Company shall promptly return to the
Reinsurer the excess amount so drawn.

Article XXII - Insolvency

A.                      In the event of the insolvency of one or both of the
reinsured companies, this reinsurance shall be payable directly to the company
or to its liquidator, receiver, conservator or statutory successor on the basis
of the liability of the company without diminution because of the insolvency of
the company or because the liquidator, receiver, conservator or statutory
successor of the company has failed to pay all or a portion of any claim. It is
agreed, however, that the liquidator, receiver, conservator or statutory
successor of the company shall give written notice to the Reinsurer of the
pendency of a claim against the company indicating the policy or bond reinsured
which claim would involve a possible liability on the part of the Reinsurer
within a reasonable time after such claim is filed in the conservation or
liquidation proceeding or in the receivership, and that during the pendency of
such claim, the Reinsurer may investigate such claim and interpose, at its own
expense, in the proceeding where such claim is to be adjudicated, any defense or
defenses that it may deem available to the company or its liquidator, receiver,
conservator or statutory successor. The expense thus incurred by the Reinsurer
shall be chargeable, subject to the approval of the Court, against the company
as part of the expense of conservation or liquidation to the extent of a pro
rata share of the benefit which may accrue to the company solely as a result of
the defense undertaken by the Reinsurer.

14


--------------------------------------------------------------------------------


B.                        Where two or more reinsurers are involved in the same
claim and a majority in interest elect to interpose defense to such claim, the
expense shall be apportioned in accordance with the terms of this Contract as
though such expense had been incurred by the company.

C.                        It is further understood and agreed that, in the event
of the insolvency of one or both of the reinsured companies, the reinsurance
under this Contract shall be payable directly by the Reinsurer to the company or
to its liquidator, receiver or statutory successor, except as provided by
Section 4118(a) of the New York Insurance Law or except (1) where this Contract
specifically provides another payee of such reinsurance in the event of the
insolvency of the company or (2) where the Reinsurer with the consent of the
direct insured or insureds has assumed such policy obligations of the company as
direct obligations of the Reinsurer to the payees under such policies and in
substitution for the obligations of the company to such payees.

Article XXIII - Arbitration

A.                      As a condition precedent to any right of action
hereunder, in the event of any dispute or difference of opinion hereafter
arising with respect to this Contract, it is hereby mutually agreed that such
dispute or difference of opinion shall be submitted to arbitration. One Arbiter
shall be chosen by the Company, the other by the Reinsurer, and an Umpire shall
be chosen by the two Arbiters before they enter upon arbitration, all of whom
shall be active or retired disinterested executive officers of insurance or
reinsurance companies or Lloyd’s London Underwriters. In the event that either
party should fall to choose an Arbiter within 30 days following a written
request by the other party to do so, the requesting party may choose two
Arbiters who shall in turn choose an Umpire before entering upon arbitration. If
the two Arbiters fall to agree upon the selection of an Umpire within 30 days
following their appointment, the two Arbiters shall request the American
Arbitration Association to appoint the Umpire. If the American Arbitration
Association fails to appoint the Umpire within 30 days after it has been
requested to do so, either party may request a justice of a Court of general
jurisdiction of the state in which the arbitration is to be held to appoint the
Umpire.

B.                        Each party shall present its case to the Arbiters
within 30 days following the date of appointment of the Umpire. The Arbiters
shall consider this Contract as an honorable engagement rather than merely as a
legal obligation and they are relieved of all judicial formalities and may
abstain from following the strict rules of law. The decision of the Arbiters
shall be final and binding on both parties; but falling to agree, they shall
call in the Umpire and the decision of the majority shall be final and binding
upon both parties. Judgment upon the final decision of the Arbiters may be
entered in any court of competent jurisdiction.

C.                        If more than one reinsurer is involved in the same
dispute, all such reinsurers shall constitute and act as one party for purposes
of this Article and communications shall be made by the Company to each of the
reinsurers constituting one party, provided, however, that nothing herein shall
impair the rights of such reinsurers to assert several, rather than joint,
defenses or claims, nor be construed as changing the liability of the reinsurers
participating under the terms of this Contract from several to joint.

D.                       Each party shall bear the expense of its own Arbiter,
and shall jointly and equally bear with the other the expense of the Umpire and
of the arbitration. In the event that the two

15


--------------------------------------------------------------------------------


Arbiters are chosen by one party, as above provided, the expense of the
Arbiters, the Umpire and the arbitration shall be equally divided between the
two parties.

E.                         Any arbitration proceedings shall take place at a
location mutually agreed upon by the parties to this Contract, but
notwithstanding the location of the arbitration, all proceedings pursuant hereto
shall be governed by the law of the state in which the Company has its principal
office.

Article XXIV - Service of Suit (BRMA 49C)

(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory or District of the United
States where authorization is required by insurance regulatory authorities)

A.                      It is agreed that in the event the Reinsurer fails to
pay any amount claimed to be due hereunder, the Reinsurer, at the request of the
Company, will submit to the jurisdiction of a court of competent jurisdiction
within the United States. Nothing in this Article constitutes or should be
understood to constitute a waiver of the Reinsurer’s rights to commence an
action in any court of competent jurisdiction in the United States, to remove an
action to a United States District Court, or to seek a transfer of a case to
another court as permitted by the laws of the United States or of any state in
the United States.

B.                        Further, pursuant to any statute of any state,
territory or district of the United States which makes provision therefor, the
Reinsurer hereby designates the party named in its interests and Liabilities
Agreement, or if no party is named therein, the Superintendent, Commissioner or
Director of Insurance or other officer specified for that purpose in the
statute, or his successor or successors in office, as its true and lawful
attorney upon whom may be served any lawful process in any action, suit or
proceeding instituted by or on behalf of the Company or any beneficiary
hereunder arising out of this Contract.

Article XXV - Agency Agreement

If more than one reinsured company is named as a party to this Contract, the
first named company shall be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Contract, and for purposes of remitting or receiving any
monies due any party.

Article XXVI - Governing Law (BRMA 71B)

This Contract shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts.

16


--------------------------------------------------------------------------------


Article XXVII - Severability (BRMA 72E)

If any provision of this Contract shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction.

Article XXVIII - Intermediary (BRMA 23A)

Benfield Inc. is hereby recognized as the Intermediary negotiating this Contract
for all business hereunder. All communications (including but not limited to
notices, statements, premium, return premium, commissions, taxes, losses, loss
adjustment expense, salvages and loss settlements) relating thereto shall be
transmitted to the Company or the Reinsurer through Benfield Inc. Payments by
the Company to the Intermediary shall be deemed to constitute payment to the
Reinsurer. Payments by the Reinsurer to the Intermediary shall be deemed to
constitute payment to the Company only to the extent that such payments are
actually received by the Company.

In Witness Whereof, the Company by its duly authorized representative has
executed this Contract as of the date undermentioned at:

Boston, Massachusetts, this 9th day of Jan in the year 2006.

 

 

 

/s/ Illegible

 

 

 

 

Safety Insurance Company

 

 

 

 

Safety Indemnity Insurance Company

 

17


--------------------------------------------------------------------------------


Schedule A

Property Excess of Loss

Reinsurance Contract

Effective: January 1, 2006

issued to

Safety Insurance Company

and

Safety Indemnity Insurance Company

both of Boston, Massachusetts

 

 

First
Excess

 

Second
Excess

 

Third
Excess

 

Company’s Retention

 

$

1,500,000

 

$

2,500,000

 

$

5,000,000

 

 

 

 

 

 

 

 

 

Reinsurer’s Per Risk Limit

 

$

1,000,000

 

$

2,500,000

 

$

10,000,000

 

 

 

 

 

 

 

 

 

Reinsurer’s Per Occurrence Limit

 

$

2,000,000

 

$

5,000,000

 

$

10,000,000

 

 

 

 

 

 

 

 

 

Reinsurer’s Term Limit

 

$

4,000,000

 

$

7,500,000

 

$

20,000,000

 

 

 

 

 

 

 

 

 

Premium Rate

 

0.194

%

0.2323

%

0.3872

%

 

 

 

 

 

 

 

 

Annual Minimum and Deposit Premium

 

$

100,000

 

$

120,000

 

$

200,000

 

 

 

 

 

 

 

 

 

Quarterly Minimum and Deposit Premium

 

$

25,000

 

$

30,000

 

$

50,000

 

 

The figures listed above for each excess layer shall apply to each Subscribing
Reinsurer in the percentage share for that excess layer as expressed in its
Interests and Liabilities Agreement attached hereto.


--------------------------------------------------------------------------------


Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance (U.S.A.)

1.                          This Reinsurance does not cover any loss or
liability accruing to the Reassured, directly or indirectly and whether as
Insurer or Reinsurer, from any Pool of Insurers or Reinsurers formed for the
purpose of covering Atomic or Nuclear Energy risks.

2.                          Without in any way restricting the operation of
paragraph (1) of this Clause, this Reinsurance does not cover any loss or
liability accruing to the Reassured, directly or indirectly and whether as
Insurer or Reinsurer, from any insurance against Physical Damage (including
business interruption or consequential loss arising out of such Physical Damage)
to:

Nuclear reactor power plants including all auxilliary property on the site, or

Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and “critical
facilities” as such, or

III.                   Installations for fabricating complete fuel elements or
for processing substantial quantities of “special nuclear material,” and for
reprocessing, salvaging, chemically separating, storing or disposing of “spent”
nuclear fuel or waste materials, or

IV.                   Installations other than those listed in paragraph (2) III
above using substantial quantities of radioactive isotopes or other products of
nuclear fission.

3.                          Without in any way restricting the operations of
paragraphs (1) and (2) hereof, this Reinsurance does not cover any loss or
liability by radioactive contamination accruing to the Reassured, directly or
indirectly, and whether as Insurer or Reinsurer, from any insurance on property
which is on the same site as a nuclear reactor power plant or other nuclear
installation and which normally would be insured therewith except that this
paragraph (3) shall not operate

(a)                    where Reassured does not have knowledge of such nuclear
reactor power plant or nuclear installation, or

(b)                   where said insurance contains a provision excluding
coverage for damage to property caused by or resulting from radioactive
contamination, however caused. However on and after 1st January 1960 this
sub-paragraph (b) shall only apply provided the said radioactive contamination
exclusion provision has been approved by the Governmental Authority having
jurisdiction thereof.

4.                          Without in any way restricting the operations of
paragraphs (1), (2) and (3) hereof, this Reinsurance does not cover any loss or
liability by radioactive contamination accruing to the Reassured, directly or
indirectly, and whether as Insurer or Reinsurer, when such radioactive
contamination is a named hazard specifically insured against.

5.                          It is understood and agreed that this Clause shall
not extend to risks using radioactive isotopes in any form where the nuclear
exposure is not considered by the Reassured to be the primary hazard.

6.                          The term “special nuclear material” shall have the
meaning given it in the Atomic Energy Act of 1954 or by any law amendatory
thereof.

7.                          Reassured to be sole judge of what constitutes:

(a)                    substantial quantities, and

(b)                   the extent of installation, plant or site

Note.-Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that

(a)                    all policies issued by the Reassured on or before 31st
December 1957 shall be free from the application of the other provisions of this
Clause until expiry date or 31st December 1960 whichever first occurs whereupon
all the provisions of this Clause shall apply.

(b)                   with respect to any risk located in Canada policies issued
by the Reassured on or before 31st December 1958 shall be free from the
application of the other provisions of this Clause until expiry date or 31st
December 1960 whichever first occurs whereupon all the provisions of this Clause
shall apply.

12/12/57

N.M.A. 1119

BRMA 36B


--------------------------------------------------------------------------------


Total Insured Value Exclusion Clause

It is the mutual intention of the parties to exclude risks, other than Offices,
Hotels, Apartments, Hospitals, Educational Establishments and Public Utilities
(except Railroad Schedules), and Builders Risks on the above classes, where at
the time of cession, the Total Insured Value over all interests exceeds
$250,000,000. However, the Company shall be protected hereunder, subject to the
other terms and conditions of this Contract, if subsequent to cession being
made, the Company becomes acquainted with the true facts of the case and
discovers that the mutual intention has been inadvertently breached; on
condition that the Company shall at the first opportunity, and certainly by next
anniversary of the original policy, exclude the risk in question.

It is agreed that this mutual intention does not apply to Contingent Business
Interruption or to interests traditionally underwritten as Inland Marine or to
Stock and/or Contents written on a blanket basis except where the Company is
aware that the Total Insured Value of $250,000,000 is already exceeded for
buildings, machinery, equipment and direct use and occupancy at the key
location.

It is understood and agreed that this Clause shall not apply hereunder where the
Company writes 100% of the risk.

BRMA 53B


--------------------------------------------------------------------------------


Terrorism Exclusion Clause

A.                      Notwithstanding any provision to the contrary within
this Contract or any addendum thereto, it is agreed that this Contract excludes
loss, damage, cost or expense directly or indirectly caused by, contributed to
by, resulting from, arising out of or in connection with any “act of terrorism,”
as defined in the Terrorism Risk Insurance Act of 2002, as amended by the
Terrorism Risk Insurance Extension Act of 2005 (together the “Terrorism Act”),
on primary or excess property and casualty insurance issued by the Company,
regardless of any other cause or event contributing concurrently or in any
sequence to the loss.

B.                        Notwithstanding the above and subject otherwise to the
terms, conditions and limitations of this Contract, this Contract will pay
actual loss or damage caused by any act of terrorism which does not meet the
definition of “insured loss” set forth in the Terrorism Act or meets the
definition of “insured loss” as set forth in the Terrorism Act, but results in
loss under a policy that is not included in “property and casualty insurance” as
defined in the Terrorism Act, provided, in either case, (1) such loss or damage
occurs in a line of insurance otherwise covered by this Contract, and (2) in no
event will this Contract provide coverage for loss, damage, cost or expense
directly or indirectly caused by, contributed to by, resulting from, or arising
out of or in connection with biological, chemical, radioactive or nuclear
explosion, pollution, contamination and/or fire following thereon.


--------------------------------------------------------------------------------